     Case 2:18-cv-00462-TLN-JDP Document 71 Filed 08/31/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DONNY STEWARD,                                  No. 2:18-cv-00462-TLN-JDP
12                      Plaintiff,
13           v.                                       ORDER
14    A. ARYA,
15                      Defendant.
16

17          This matter is before the Court on Plaintiff Donny Steward’s (“Plaintiff”) Motion for

18   Reconsideration of the June 16, 2020 Order adopting the March 20, 2020 Findings and

19   Recommendations (ECF No. 33). (ECF No. 54.) For the reasons set forth below, Plaintiff’s

20   Motion is DENIED.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     1
     Case 2:18-cv-00462-TLN-JDP Document 71 Filed 08/31/21 Page 2 of 4


 1            I.      FACTUAL AND PROCEDURAL BACKGROUND

 2            Plaintiff, a state prisoner proceeding pro se, initiated this civil rights action seeking relief

 3   under 42 U.S.C. § 1983 on February 8, 2018. (ECF No. 1.) The matter is proceeding on

 4   Plaintiff’s First Amended Complaint (“FAC”). (ECF No. 23.) On March 20, 2020, the

 5   magistrate judge issued findings and recommendations that screened the FAC, found the only

 6   cognizable claims to be against Defendant A. Arya (“Arya”) with respect to the reduction of

 7   sanitary supplies and medication for Plaintiff’s heart condition, and recommended dismissal of

 8   the remaining improperly joined defendants and claims. (ECF No. 25.) On June 16, 2021, after

 9   considering Plaintiff’s objections to the findings and recommendations (ECF No. 27), the Court

10   adopted the findings and recommendations in full and dismissed the improperly joined parties and

11   claims. (ECF No. 33.) On April 12, 2021, Plaintiff filed the instant motion for reconsideration.

12   (ECF No. 54.)

13            II.     STANDARD OF LAW

14            Under Federal Rule of Civil Procedure (“Rule”) 60(b), the Court may relieve Plaintiff

15   from a final judgment, order, or proceeding “for the following reasons: (1) mistake, inadvertence,

16   surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable diligence,

17   could not have been discovered in time to move for a new trial under Rule 59(b); (3) fraud

18   (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an

19   opposing party; (4) the judgment is void; (5) the judgment has been satisfied, released, or

20   discharged; it is based on an earlier judgment that has been reversed or vacated; or applying it
21   prospectively is no longer equitable; or (6) any other reason that justifies relief.” Fed. R. Civ. P.

22   60(b).

23            A motion based on Rule 60(b) must be made “within a reasonable time.” Fed. R. Civ. P.

24   60(c)(1). With respect to subsections (1), (2), and (3), the motion must be filed “no more than a

25   year after the entry of judgment or order or the date of the proceeding.” Id. Rule 60(b)(6) goes

26   further, empowering the court to reopen a judgment even after one year has passed. Pioneer Inv.
27   Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 393 (1993). However, subsections (1)

28   through (3) are mutually exclusive of subsection (6), and thus a party who failed to take timely

                                                           2
     Case 2:18-cv-00462-TLN-JDP Document 71 Filed 08/31/21 Page 3 of 4


 1   action due to “excusable neglect” may not seek relief more than a year after the judgment by

 2   resorting to subsection (6). Id. (citing Liljeberg v. Health Services Acquisition Corp., 486 U.S.

 3   847, 863 n.11 (1988)).

 4           “[A] motion for reconsideration should not be granted, absent highly unusual

 5   circumstances, unless the district court is presented with newly discovered evidence, committed

 6   clear error, or if there is an intervening change in the controlling law.” Marlyn Nutraceuticals,

 7   Inc. v. Mucos Pharma GmbH & Co. (Marlyn), 571 F.3d 873, 880 (9th Cir. 2009). Further, “[a]

 8   motion for reconsideration may not be used to raise arguments or present evidence for the first

 9   time when they could reasonably have been raised earlier in the litigation.” Id. (emphasis in

10   original).

11           III.   ANALYSIS

12           While largely illegible and unintelligible, Plaintiff’s motion appears to argue the

13   dismissed parties should remain defendants in this case because Plaintiff needs to obtain

14   discovery responses from them with respect to his remaining claims against Arya. (See generally

15   ECF No. 54.) This argument fails to satisfy any subdivision of Rule 60(b). Moreover, the motion

16   does not contain any new arguments, evidence, circumstances, or changes in law justifying

17   reconsideration, nor does Plaintiff contend the Court erred in dismissing the various parties and

18   claims that were not properly joined in this action.1 Marlyn, 571 F.3d at 880. As such, the Court

19   finds reconsideration of the June 16, 2020 Order adopting the March 20, 2020 Findings and

20   Recommendations (ECF No. 33) is unwarranted.
21   ///

22   ///

23   ///

24   ///

25
     1
26           To the extent Plaintiff argues the dismissed parties may provide crucial testimony or other
     evidence to support his remaining claims against Arya, Plaintiff does not identify any reason he is
27   unable to properly pursue this evidence pursuant to discovery rules set forth by the Federal Rules
     of Civil Procedure. See generally Fed. R. Civ. P. 26–37 (rules for conducting discovery on
28   parties and nonparties).

                                                        3
     Case 2:18-cv-00462-TLN-JDP Document 71 Filed 08/31/21 Page 4 of 4


 1         IV.    CONCLUSION

 2         For the reasons discussed herein, Plaintiff’s Motion for Reconsideration (ECF No. 54) is

 3   hereby DENIED.

 4         IT IS SO ORDERED.

 5   Dated: August 30, 2021

 6

 7

 8                                              Troy L. Nunley
 9                                              United States District Judge

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    4
